DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 29-31 are allowed with the amendments of Applicants’ submission of 02/23/2022 and with the Examiner’s amendment herein over the rejections under 35 U.S.C. 103 from prior art of record and under 35 U.S.C. 112(a) and (b) and double patenting rejection over claims 1, 9-10, and 15-16 of U.S. 9,611,181 Tang et al. in view of Kirby and further in view of Shim.   
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. George A. Coury on 05/18/2022.  
4.	The application has been amended as follows:  Please amend Claims 29 and 31, as follows and cancel non-elected article claims 1-12.    
A.	IN THE CLAIMS: From the amendment filed 02/23/2022 including deleted lines for numbering:
I.	In Claim 29, in line 3, after  the words “forming a slurry consisting of” insert the terms – components of:  --;    
II.	Also in Claim 29, in line 8, before the words “components of the slurry” insert the article ‘the’;  and
III.	in Claim 29, line 28 after the words “healing silica matrix” insert the words - -  from any one of the silica-based material with glass phases or the silica-containing matrix - -.  
IV.	In Claim 31, line 1 after the words “as recited in Claim” delete the number ‘29’ and insert therefor the number - -31 - -.  

EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 02/23/2022 and the examiner’s amendment herein, Claims 29-31 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejections of claims 29-31 under 35 U.S.C. 112(a) and (b), and the double patenting rejection over claims 1, 9-10, and 15-16 of U.S. 9,611,181 Tang et al. in view of Kirby and further in view of Shim.  
The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 29 for a process for applying an oxidation resistant bond coat layer to an article comprising forming a slurry consisting of components {supported in the specification as filed represented by US 2019/0119803 “Pub” at ¶ 0054} of one or multiple silicide and boride powders, silica-containing matrix constituents, recited viscosity modifier and a liquid medium, wherein the silica-containing matrix constituents consist of at least one of the following: silica, silicon oxycarbide (SiOC), aluminosilicate, borosilicate, and glass, wherein the components of the slurry are present such that the slurry consists of: the recited volumes at least one silica based material and recited oxygen scavenger, with the article coated with the slurry subjected to a first heat treatment in an inert atmosphere at recited temperatures wherein during the first heat treatment healing silica matrix from any one of the silica-based material with glass phases or the silica-containing matrix {from ¶s 0034 and 0011 of the Pub} surrounds the at least one oxygen scavenger, and subjecting the slurry coated article to a second heat treatment, subsequent to the first heat treatment in air at the recited temperatures to form metal silicide network in the healing silica matrix to form an oxidation resistant bond coat layer on a surface of the article, wherein the healing silica matrix protects the oxygen scavenger from oxidation during the second heat treatment along with applying a top coat layer onto the oxidation resistant bond coat layer is not disclosed by the cited prior art of record.  
None of the cited prior art of record alone or in any proper combination of:  U.S.2008/0187767, Tang et al. (hereinafter "Tang") evidenced by U.S.2016/0376495, Nguyen et al (hereinafter "Nguyen") in view of U.S. 2019/0071769, Kirby et al. (hereinafter "Kirby") further in view of U.S, 2017/00732277, Shim et al (hereinafter "Shim") or for the double patenting rejections with U.S. 9,611,181 (Tang et al.) teach or suggest a process for applying an oxidation resistant bond coat layer to an article comprising forming a slurry consisting of components of one or multiple silicide and boride powders, silica-containing matrix constituents, recited viscosity modifier and a liquid medium, wherein the silica-containing matrix constituents consist of at least one of the following: silica, silicon oxycarbide (SiOC), aluminosilicate, borosilicate, and glass, wherein the components of the slurry are present such that the slurry consists of: the recited volumes at least one silica based material and recited oxygen scavenger with the article coated, with the slurry subjected to a first heat treatment in an inert atmosphere at recited temperatures wherein during the first heat treatment healing silica matrix from any one of the silica-based material with glass phases or the silica-containing matrix surrounds the at least one oxygen scavenger, and subjecting the slurry coated article to a second heat treatment, subsequent to the first heat treatment in air at the recited temperatures to form metal silicide network in the healing silica matrix to form an oxidation resistant bond coat layer on a surface of the article, wherein the healing silica matrix protects the oxygen scavenger from oxidation during the second heat treatment along with applying a top coat layer onto the oxidation resistant bond coat layer.  
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 29-31, as amended, and therefore the present claims are passed for allowance.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787